DETAILED ACTION
The action is responsive to the amendment filed on 02/12/2021. Claims 1-3 and 5-21 are pending in the case. Claims 1, 11 and 16 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 11, 12, 16, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ivers et al. (US 20170186230 A1, hereinafter Ivers) in view of Liu et al. (US 20190155397 A1, hereinafter Liu) in further view of Kutliroff et al. (US 20140123077 A1, hereinafter Kutliroff) in further view of Powderly et al. (US 20180307303 A1, hereinafter Powderly) in further view of Denoue et al. (US 20040119762 A1, hereinafter Denoue) in further view of Shen (US 20190391710 A1).

As to claim 1, Ivers discloses a method comprising, by a computing system: 
augmented reality environment ("The contents of the selection box 504 (e.g., sign 110) are then operated upon. In the example illustrated in FIG. 5B, after the user has completed their selection gesture, an option dialog box 506 is displayed in the AR content and the user may select the operation to perform on the selected AR content (e.g., the sign 110)," Ivers paragraph 0026); 
receiving positional data associated with a gesture made by a user ("In this example, the selection gesture begins at a first point 600 and ends at approximately the same position, at the second point 602," Ivers paragraph 0027); 
determining a path drawn on a surface in an augmented reality environment based on a sequence of positions of a hand on the generated surface ("In general, the visual display unit 702 operates to provide an augmented reality (AR) experience where the user is able to view most of the real world around her with the computer generated image (CGI) (e.g., AR content) being a relatively small portion of the user's field of view. The mixture of the virtual reality images and the real-world experience provides an immersive, mobile, and flexible experience," Ivers paragraph 0029; "The gesture creates a substantially circular or elliptical shape, which defines the selection area 604," Ivers paragraph 0027); 
identifying one or more words enclosed by the path, the one or more words being displayed on the surface in the augmented reality environment ("The contents of the selection box 504 (e.g., sign 110) are then operated upon. In the example illustrated in FIG. 5B, after the user has completed their selection gesture, an option dialog box 506 is displayed in the AR content and the user may select the operation to perform on the selected AR content (e.g., the sign 110)," Ivers paragraph 0026); 
a user interface element comprising an activatable element to copy the one or more words enclosed by the path ("The contents of the selection box 504 (e.g., sign 110) are then operated upon. In the example illustrated in FIG. 5B, after the user has completed their selection gesture, an option dialog box 506 is displayed in the AR content and the user may select the operation to perform on the selected AR content (e.g., the sign 110)," Ivers paragraph 0026; Ivers Figure 5B 506 "Copy");
receiving a first instruction from the user to copy the one or more words enclosed by the path (Ivers Figure 5B 506 "Copy"; "After copying text, the user may access another application in AR, such as an Internet browser, and paste the text into a user interface text control," Ivers paragraph 0021); 
augmented reality environment ("After copying text, the user may access another application in AR, such as an Internet browser, and paste the text into a user interface text control," Ivers paragraph 0021, user navigates to the internet browser application in the virtual environment); 
after receiving the input indicating the location, receiving a second instruction from the user to paste the one or more words ("After copying text, the user may access another application in AR, such as an Internet browser, and paste the text into a user interface text control," Ivers paragraph 0021); and 
displaying, in response to the second instruction, the one or more words at the location indicated by the user ("After copying text, the user may access another application in AR, such as an Internet browser, and paste the text into a user interface text control," Ivers paragraph 0021).
However Ivers does not appear to explicitly disclose:
a full virtual reality environment comprising only generated virtual reality objects;
projecting the positional data into a virtual reality environment onto a generated surface in the virtual environment, wherein the projected positional data corresponds to a pointer following a trajectory from the user onto the generated surface; and
computing intersection data between the projected positional data and the generated surface in the virtual reality environment.
Liu teaches:
a full virtual reality environment comprising only generated virtual reality objects (“The display element 14 generally includes a display screen and a supporting optical component, and is configured to display content. A display interface is usually presented on a display screen to perform man-machine interaction and file browsing,” Liu paragraph 0045; “When operating a VR device, the user cannot see an outside situation because the user wears an HMD,” Liu paragraph 0081);
projecting the positional data into a virtual reality environment onto a generated surface in the virtual environment (“When a depth distance of the hand of the user is detected in the depth operation area, a real-time depth location of the hand of the user is prompted in the display interface. A prompt manner may include but is not limited to using a depth progress bar (shown in FIG. 5) corresponding to a value of the depth distance, using a side view of a real-time operation of the user, using a color prompt 
computing intersection data between the projected positional data and a surface in the virtual reality environment (“A specific design philosophy may be based on setting a "virtual screen" (namely, a virtual plane, where a distance from the depth sensor to the virtual screen is a preset depth threshold d, and in a specific implementation process, a set location of the virtual screen allows a specific error range, for example, the distance from the depth sensor to the virtual screen may be any value in a range [d*(1-a %), d*(1+a %)], and a is usually not greater than 3),” Liu paragraph 0062; “A distance from the depth sensor to the first plane is greater than the preset depth threshold, and a distance from the depth sensor to the second plane is less than the preset depth threshold. It is not difficult to understand that an area formed between the first plane and the virtual screen is a command operation area, and an area formed between the second plane and the virtual screen is a selection operation area,” Liu paragraph 0081).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ivers to replace the environment containing virtual reality images and real images with a full virtual reality environment as taught by Liu. One would have been motivated to make such a combination so that Ivers’ text selection and copy mechanisms could be used with more types of user interfaces and environments, resulting in greater utility for the finished product.
However neither Ivers nor Liu appear to explicitly disclose a limitation wherein the projected positional data corresponds to a pointer following a trajectory from the user onto the generated surface.
Kutliroff teaches a limitation wherein the projected positional data corresponds to a pointer following a trajectory from the user onto the generated surface ("FIG. 11 is a workflow diagram of a specific user interaction scheme. At stage 1110, a tracking module performs the functions described in FIG. 7 using depth images captured by a depth camera. Subsequently, at stage 1120, the positions of the joints obtained at stage 1110 may be used to calculate a vector between the base of a finger and the tip of the finger. At stage 1130, this vector can be extended toward the screen, until it intersects with the 
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ivers to compute a position for the cursor by computer a vector from the user’s hand as taught by Kutliroff. One would have been motivated to make such a combination so that cursor placement could be accurate.
However neither Ivers nor Liu nor Kutliroff appear to explicitly disclose rendering a 3D virtual object in a virtual reality environment wherein a plurality of words are displayed on a surface of the 3D virtual object in the virtual reality environment.
Powderly teaches rendering a 3D virtual object in a virtual reality environment wherein a plurality of words are displayed on a surface of the 3D virtual object in the virtual reality environment (“The gesture may be used alone or in combination with the eye gaze to select a word. For example, although the cone cast can capture multiple words, the wearable system may nevertheless identify the word “quarter” as the target virtual object because it is identified both from cone cast and the user's hand gesture,” Powderly paragraph 0299; Powderly Figure 35, virtual message object in the 3D environment with words displayed on the surface; “In FIG. 35, upon selection of a word 3500 for editing, the wearable system may present a list 3510 of options for editing, including (in this example) an option to (1) change the word (using any of the techniques described herein for editing), (2) cut the word out and optionally store it in a clipboard or copy the word and store it in a clipboard, or (3) paste in a word or phrase from the clipboard,” Powderly paragraph 0304).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ivers to have the virtual environment include virtual objects with text on the surface as taught by Powderly. One would have been motivated to make such a combination so that Ivers’ text selection and copy mechanisms could be used with more types of virtual environments including more types of objects and thus resulting in greater utility for the finished product.

displaying, the one or more words, including the word that is partially enclosed by the path.
Denoue teaches a limitation wherein the one or more words includes at least one word that is partially enclosed by the path (“As shown in FIGS. 2-5, a user may select displayed text or digital content to be pasted. FIG. 2 illustrates an original state of an exemplary display 500,” Denoue paragraph 0057; “The information or digital content to be selected may be identified by a freeform stroke or gesture other than a line intersecting the information or digital content. In various embodiments, the information or digital content to be selected may be at least partially enclosed by a freeform line that forms a substantially closed shape,” Denoue paragraph 0059); and
displaying, the one or more words, including the word that is partially enclosed by the path (“Once the information or digital content is selected, the user may specify a location where the selected information or digital content is to be pasted,” Denoue paragraph 0061).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ivers to allow using a partially enclosed path to select words for copying as taught by Denoue. One would have been motivated to make such a combination so that detection of which words to copy is more forgiving in a situation where the user did not perfectly enclose all words, thus resulting in less frustration for the user.
However neither Ivers nor Liu nor Kutliroff nor Powderly nor Denoue appear to explicitly disclose generating the user interface element based on previously stored position data associated with the user interface element.
Shen teaches generating the user interface element based on previously stored position data associated with the user interface element (“When the user wants to adjust the position of the menu panel in the VR scenario, the user presses the grasp button on the interactive device, and controls the virtual object to grasp the menu panel. In this case, the virtual menu panel moves as the interactive device controls the virtual object to move in the VR scenario. The user releases the grasp button on the interactive device, to remain the menu panel at a new position in the VR scenario,” Shen paragraph 0181).


As to claim 2, Ivers as modified by Liu, Kutliroff, Powderly, Denoue and Shen further discloses the method of Claim 1, wherein the positional data is indicative of a position within the virtual reality environment ("In this example, the selection gesture begins at a first point 600 and ends at approximately the same position, at the second point 602," Ivers paragraph 0027; "The gesture creates a substantially circular or elliptical shape, which defines the selection area 604," Ivers paragraph 0027; “In general, the visual display unit 702 operates to provide an augmented reality (AR) experience where the user is able to view most of the real world around her with the computer generated image (CGI) (e.g., AR content) being a relatively small portion of the user's field of view. The mixture of the virtual reality images and the real-world experience provides an immersive, mobile, and flexible experience," Ivers paragraph 0029).

As to claim 3, Ivers as modified by Liu, Kutliroff, Powderly, Denoue and Shen further discloses the method of Claim 1, wherein the gesture made by the user includes a gesture made by the user using a virtual reality input device ("The camera array 204 may include one or more cameras able to capture visible light, infrared, or the like, and may be used as 2D or 3D cameras (e.g., depth camera). The camera array 204 may be configured to detect a gesture made by the user (wearer)," Ivers paragraph 0023), and wherein the virtual reality input device projects a pointer onto the surface in the virtual reality environment (“In addition, a hand location status of the user usually varies in real time. The hand information obtained by the sensor system is mapped to a field of view of the VR device, and a motion track of the hand is mapped as an operation icon (such as a hand shape cursor or an arrow cursor,” Liu paragraph 0052).

claim 5, Ivers as modified by Liu, Kutliroff, Powderly, Denoue and Shen further discloses the method of Claim 1, further comprising generating a user interface element comprising a plurality of selectable instructions, wherein the plurality of selectable instructions include the first instruction (Ivers Figure 5B 506 "Copy") and the second instruction (“In FIG. 35, upon selection of a word 3500 for editing, the wearable system may present a list 3510 of options for editing, including (in this example) an option to… paste in a word or phrase from the clipboard,” Powderly paragraph 0304; Powderly Figure 35 “(3) Paste” option) and wherein the plurality of selectable instructions may be selected to execute instructions ("In the example illustrated in FIG. 5B, after the user has completed their selection gesture, an option dialog box 506 is displayed in the AR content and the user may select the operation to perform on the selected AR content (e.g., the sign 110)," Ivers paragraph 0026).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ivers to include a paste command in the list of selectable instructions as taught by Powderly. One would have been motivated to make such a combination so that the user could easily see and select the paste command without having to remember the specific gesture to perform a paste command, resulting in greater ease of use for the user.

As to claim 6, Ivers as modified by Liu, Kutliroff, Powderly, Denoue and Shen further discloses the method of Claim 5, wherein the generation of the user interface element is in response to the completion of the gesture made by the user ("In the example illustrated in FIG. 5B, after the user has completed their selection gesture, an option dialog box 506 is displayed in the AR content and the user may select the operation to perform on the selected AR content (e.g., the sign 110)," Ivers paragraph 0026).

As to claim 7, Ivers as modified by Liu, Kutliroff, Powderly, Denoue and Shen further discloses the method of Claim 5, wherein the generation of the user interface element is in response to an input to display the user interface element ("In the example illustrated in FIG. 5B, after the user has completed their selection gesture, an option dialog box 506 is displayed in the AR content and the user may select the operation to perform on the selected AR content (e.g., the sign 110)," Ivers paragraph 0026).

As to claim 11, Ivers discloses one or more computer-readable non-transitory storage media embodying software that is operable when executed to: 
a plurality of words are displayed on a surface in an augmented reality environment ("The contents of the selection box 504 (e.g., sign 110) are then operated upon. In the example illustrated in FIG. 5B, after the user has completed their selection gesture, an option dialog box 506 is displayed in the AR content and the user may select the operation to perform on the selected AR content (e.g., the sign 110)," Ivers paragraph 0026); 
receive positional data associated with a gesture made by a user ("In this example, the selection gesture begins at a first point 600 and ends at approximately the same position, at the second point 602," Ivers paragraph 0027); 
determining a path drawn on a surface in an augmented reality environment based on a sequence of positions of a hand on the generated surface ("In general, the visual display unit 702 operates to provide an augmented reality (AR) experience where the user is able to view most of the real world around her with the computer generated image (CGI) (e.g., AR content) being a relatively small portion of the user's field of view. The mixture of the virtual reality images and the real-world experience provides an immersive, mobile, and flexible experience," Ivers paragraph 0029; "The gesture creates a substantially circular or elliptical shape, which defines the selection area 604," Ivers paragraph 0027); 
identify one or more words enclosed by the path, the one or more words being displayed on the surface in the augmented reality environment ("The contents of the selection box 504 (e.g., sign 110) are then operated upon. In the example illustrated in FIG. 5B, after the user has completed their selection gesture, an option dialog box 506 is displayed in the AR content and the user may select the operation to perform on the selected AR content (e.g., the sign 110)," Ivers paragraph 0026); 
a user interface element comprising an activatable element to copy the one or more words enclosed by the path ("The contents of the selection box 504 (e.g., sign 110) are then operated upon. In the example illustrated in FIG. 5B, after the user has completed their selection gesture, an option dialog box 506 is displayed in the AR content and the user may select the operation to perform on the selected AR content (e.g., the sign 110)," Ivers paragraph 0026; Ivers Figure 5B 506 "Copy");

after reception the first instruction to copy, receiving an input from the user indicating a location in the augmented reality environment ("After copying text, the user may access another application in AR, such as an Internet browser, and paste the text into a user interface text control," Ivers paragraph 0021, user navigates to the internet browser application in the virtual environment); 
after reception the input indicating the location, receiving a second instruction from the user to paste the one or more words ("After copying text, the user may access another application in AR, such as an Internet browser, and paste the text into a user interface text control," Ivers paragraph 0021); and 
display, in response to the second instruction, the one or more words at the location indicated by the user ("After copying text, the user may access another application in AR, such as an Internet browser, and paste the text into a user interface text control," Ivers paragraph 0021).
However Ivers does not appear to explicitly disclose:
a full virtual reality environment comprising only generated virtual reality objects;
projecting the positional data into a virtual reality environment onto a generated surface in the virtual environment, wherein the projected positional data corresponds to a pointer following a trajectory from the user onto the generated surface; and
computing intersection data between the projected positional data and the generated surface in the virtual reality environment.
Liu teaches:
a full virtual reality environment comprising only generated virtual reality objects (“The display element 14 generally includes a display screen and a supporting optical component, and is configured to display content. A display interface is usually presented on a display screen to perform man-machine interaction and file browsing,” Liu paragraph 0045; “When operating a VR device, the user cannot see an outside situation because the user wears an HMD,” Liu paragraph 0081);
projecting the positional data into a virtual reality environment onto a generated surface in the virtual environment (“When a depth distance of the hand of the user is detected in the depth operation 
computing intersection data between the projected positional data and a surface in the virtual reality environment (“A specific design philosophy may be based on setting a "virtual screen" (namely, a virtual plane, where a distance from the depth sensor to the virtual screen is a preset depth threshold d, and in a specific implementation process, a set location of the virtual screen allows a specific error range, for example, the distance from the depth sensor to the virtual screen may be any value in a range [d*(1-a %), d*(1+a %)], and a is usually not greater than 3),” Liu paragraph 0062; “A distance from the depth sensor to the first plane is greater than the preset depth threshold, and a distance from the depth sensor to the second plane is less than the preset depth threshold. It is not difficult to understand that an area formed between the first plane and the virtual screen is a command operation area, and an area formed between the second plane and the virtual screen is a selection operation area,” Liu paragraph 0081).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more computer-readable non-transitory storage media of Ivers to replace the environment containing virtual reality images and real images with a full virtual reality environment as taught by Liu. One would have been motivated to make such a combination so that Ivers’ text selection and copy mechanisms could be used with more types of user interfaces and environments, resulting in greater utility for the finished product.
However neither Ivers nor Liu appear to explicitly disclose a limitation wherein the projected positional data corresponds to a pointer following a trajectory from the user onto the generated surface.
Kutliroff teaches a limitation wherein the projected positional data corresponds to a pointer following a trajectory from the user onto the generated surface ("FIG. 11 is a workflow diagram of a specific user interaction scheme. At stage 1110, a tracking module performs the functions described in 
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more computer-readable non-transitory storage media of Ivers to compute a position for the cursor by computer a vector from the user’s hand as taught by Kutliroff. One would have been motivated to make such a combination so that cursor placement could be accurate.
However neither Ivers nor Liu nor Kutliroff appear to explicitly disclose rendering a 3D virtual object in a virtual reality environment wherein a plurality of words are displayed on a surface of the 3D virtual object in the virtual reality environment.
Powderly teaches rendering a 3D virtual object in a virtual reality environment wherein a plurality of words are displayed on a surface of the 3D virtual object in the virtual reality environment (“The gesture may be used alone or in combination with the eye gaze to select a word. For example, although the cone cast can capture multiple words, the wearable system may nevertheless identify the word “quarter” as the target virtual object because it is identified both from cone cast and the user's hand gesture,” Powderly paragraph 0299; Powderly Figure 35, virtual message object in the 3D environment with words displayed on the surface; “In FIG. 35, upon selection of a word 3500 for editing, the wearable system may present a list 3510 of options for editing, including (in this example) an option to (1) change the word (using any of the techniques described herein for editing), (2) cut the word out and optionally store it in a clipboard or copy the word and store it in a clipboard, or (3) paste in a word or phrase from the clipboard,” Powderly paragraph 0304).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more computer-readable non-transitory storage 
However neither Ivers nor Liu nor Kutliroff nor Powderly appear to explicitly disclose a limitation wherein the one or more words includes at least one word that is partially enclosed by the path; and
displaying, the one or more words, including the word that is partially enclosed by the path.
Denoue teaches a limitation wherein the one or more words includes at least one word that is partially enclosed by the path (“As shown in FIGS. 2-5, a user may select displayed text or digital content to be pasted. FIG. 2 illustrates an original state of an exemplary display 500,” Denoue paragraph 0057; “The information or digital content to be selected may be identified by a freeform stroke or gesture other than a line intersecting the information or digital content. In various embodiments, the information or digital content to be selected may be at least partially enclosed by a freeform line that forms a substantially closed shape,” Denoue paragraph 0059); and
displaying, the one or more words, including the word that is partially enclosed by the path (“Once the information or digital content is selected, the user may specify a location where the selected information or digital content is to be pasted,” Denoue paragraph 0061).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more computer-readable non-transitory storage media of Ivers to allow using a partially enclosed path to select words for copying as taught by Denoue. One would have been motivated to make such a combination so that detection of which words to copy is more forgiving in a situation where the user did not perfectly enclose all words, thus resulting in less frustration for the user.
However neither Ivers nor Liu nor Kutliroff nor Powderly nor Denoue appear to explicitly disclose generating the user interface element based on previously stored position data associated with the user interface element.
Shen teaches generating the user interface element based on previously stored position data associated with the user interface element (“When the user wants to adjust the position of the menu panel 
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more computer-readable non-transitory storage media of Ivers to allow the user to reposition menu panels and maintain the menu at the new position as taught by Shen. One would have been motivated to make such a combination so that menu panels could be repositioned to not block displayed content (Shen paragraph 0181).

As to claim 12, it is substantially similar to claim 5 and is therefore rejected using the same rationale as above.

As to claim 16, Ivers discloses a system comprising: one or more processors; and a non-transitory memory coupled to the processors comprising instructions executable by the processors (“Embodiments may also be implemented as instructions stored on a machine-readable storage device, which may be read and executed by at least one processor to perform the operations described herein,” Ivers paragraph 0070), the processors operable when executing the instructions to: 
a plurality of words are displayed on a surface in an augmented reality environment ("The contents of the selection box 504 (e.g., sign 110) are then operated upon. In the example illustrated in FIG. 5B, after the user has completed their selection gesture, an option dialog box 506 is displayed in the AR content and the user may select the operation to perform on the selected AR content (e.g., the sign 110)," Ivers paragraph 0026); 
receive positional data associated with a gesture made by a user ("In this example, the selection gesture begins at a first point 600 and ends at approximately the same position, at the second point 602," Ivers paragraph 0027); 
an augmented reality environment based on a sequence of positions of a hand on the generated surface ("In general, the visual display unit 702 operates to provide an augmented reality (AR) experience where the user is able to view most of the real world around her with the computer generated image (CGI) (e.g., AR content) being a relatively small portion of the user's field of view. The mixture of the virtual reality images and the real-world experience provides an immersive, mobile, and flexible experience," Ivers paragraph 0029; "The gesture creates a substantially circular or elliptical shape, which defines the selection area 604," Ivers paragraph 0027); 
identify one or more words enclosed by the path, the one or more words being displayed on the surface in the augmented reality environment ("The contents of the selection box 504 (e.g., sign 110) are then operated upon. In the example illustrated in FIG. 5B, after the user has completed their selection gesture, an option dialog box 506 is displayed in the AR content and the user may select the operation to perform on the selected AR content (e.g., the sign 110)," Ivers paragraph 0026);
a user interface element comprising an activatable element to copy the one or more words enclosed by the path ("The contents of the selection box 504 (e.g., sign 110) are then operated upon. In the example illustrated in FIG. 5B, after the user has completed their selection gesture, an option dialog box 506 is displayed in the AR content and the user may select the operation to perform on the selected AR content (e.g., the sign 110)," Ivers paragraph 0026; Ivers Figure 5B 506 "Copy");
receive a first instruction from the user to copy the one or more words enclosed by the path (Ivers Figure 5B 506 "Copy"; "After copying text, the user may access another application in AR, such as an Internet browser, and paste the text into a user interface text control," Ivers paragraph 0021); 
after reception the first instruction to copy, receiving an input from the user indicating a location in the augmented reality environment ("After copying text, the user may access another application in AR, such as an Internet browser, and paste the text into a user interface text control," Ivers paragraph 0021, user navigates to the internet browser application in the virtual environment); 
after reception the input indicating the location, receiving a second instruction from the user to paste the one or more words ("After copying text, the user may access another application in AR, such as an Internet browser, and paste the text into a user interface text control," Ivers paragraph 0021); and 

However Ivers does not appear to explicitly disclose:
a full virtual reality environment comprising only generated virtual reality objects;
projecting the positional data into a virtual reality environment onto a generated surface in the virtual environment, wherein the projected positional data corresponds to a pointer following a trajectory from the user onto the generated surface; and
computing intersection data between the projected positional data and the generated surface in the virtual reality environment.
Liu teaches:
a full virtual reality environment comprising only generated virtual reality objects (“The display element 14 generally includes a display screen and a supporting optical component, and is configured to display content. A display interface is usually presented on a display screen to perform man-machine interaction and file browsing,” Liu paragraph 0045; “When operating a VR device, the user cannot see an outside situation because the user wears an HMD,” Liu paragraph 0081);
projecting the positional data into a virtual reality environment onto a generated surface in the virtual environment (“When a depth distance of the hand of the user is detected in the depth operation area, a real-time depth location of the hand of the user is prompted in the display interface. A prompt manner may include but is not limited to using a depth progress bar (shown in FIG. 5) corresponding to a value of the depth distance, using a side view of a real-time operation of the user, using a color prompt corresponding to the value of the depth distance,” Liu paragraph 0081; “In addition, a hand location status of the user usually varies in real time. The hand information obtained by the sensor system is mapped to a field of view of the VR device, and a motion track of the hand is mapped as an operation icon (such as a hand shape cursor or an arrow cursor,” Liu paragraph 0052); and
computing intersection data between the projected positional data and a surface in the virtual reality environment (“A specific design philosophy may be based on setting a "virtual screen" (namely, a virtual plane, where a distance from the depth sensor to the virtual screen is a preset depth threshold d, 
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ivers to replace the environment containing virtual reality images and real images with a full virtual reality environment as taught by Liu. One would have been motivated to make such a combination so that Ivers’ text selection and copy mechanisms could be used with more types of user interfaces and environments, resulting in greater utility for the finished product.
However neither Ivers nor Liu appear to explicitly disclose a limitation wherein the projected positional data corresponds to a pointer following a trajectory from the user onto the generated surface.
Kutliroff teaches a limitation wherein the projected positional data corresponds to a pointer following a trajectory from the user onto the generated surface ("FIG. 11 is a workflow diagram of a specific user interaction scheme. At stage 1110, a tracking module performs the functions described in FIG. 7 using depth images captured by a depth camera. Subsequently, at stage 1120, the positions of the joints obtained at stage 1110 may be used to calculate a vector between the base of a finger and the tip of the finger. At stage 1130, this vector can be extended toward the screen, until it intersects with the screen in 3D space. Then at stage 1140, the region of the screen corresponding to the extended vector is computed, and a cursor may be positioned within this region. In this way, the user's finger may control the position of the cursor on the screen, by pointing to different regions," Kutliroff paragraph 0058, a vector is computed from the user’s finger to the virtual object to determine a pointer’s positional data)
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ivers to compute a position for the cursor by 
However neither Ivers nor Liu nor Kutliroff appear to explicitly disclose rendering a 3D virtual object in a virtual reality environment wherein a plurality of words are displayed on a surface of the 3D virtual object in the virtual reality environment.
Powderly teaches rendering a 3D virtual object in a virtual reality environment wherein a plurality of words are displayed on a surface of the 3D virtual object in the virtual reality environment (“The gesture may be used alone or in combination with the eye gaze to select a word. For example, although the cone cast can capture multiple words, the wearable system may nevertheless identify the word “quarter” as the target virtual object because it is identified both from cone cast and the user's hand gesture,” Powderly paragraph 0299; Powderly Figure 35, virtual message object in the 3D environment with words displayed on the surface; “In FIG. 35, upon selection of a word 3500 for editing, the wearable system may present a list 3510 of options for editing, including (in this example) an option to (1) change the word (using any of the techniques described herein for editing), (2) cut the word out and optionally store it in a clipboard or copy the word and store it in a clipboard, or (3) paste in a word or phrase from the clipboard,” Powderly paragraph 0304).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ivers to have the virtual environment include virtual objects with text on the surface as taught by Powderly. One would have been motivated to make such a combination so that Ivers’ text selection and copy mechanisms could be used with more types of virtual environments including more types of objects and thus resulting in greater utility for the finished product.
However neither Ivers nor Liu nor Kutliroff nor Powderly appear to explicitly disclose a limitation wherein the one or more words includes at least one word that is partially enclosed by the path; and
displaying, the one or more words, including the word that is partially enclosed by the path.
Denoue teaches a limitation wherein the one or more words includes at least one word that is partially enclosed by the path (“As shown in FIGS. 2-5, a user may select displayed text or digital content to be pasted. FIG. 2 illustrates an original state of an exemplary display 500,” Denoue paragraph 0057; 
displaying, the one or more words, including the word that is partially enclosed by the path (“Once the information or digital content is selected, the user may specify a location where the selected information or digital content is to be pasted,” Denoue paragraph 0061).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ivers to allow using a partially enclosed path to select words for copying as taught by Denoue. One would have been motivated to make such a combination so that detection of which words to copy is more forgiving in a situation where the user did not perfectly enclose all words, thus resulting in less frustration for the user.
However neither Ivers nor Liu nor Kutliroff nor Powderly nor Denoue appear to explicitly disclose generating the user interface element based on previously stored position data associated with the user interface element.
Shen teaches generating the user interface element based on previously stored position data associated with the user interface element (“When the user wants to adjust the position of the menu panel in the VR scenario, the user presses the grasp button on the interactive device, and controls the virtual object to grasp the menu panel. In this case, the virtual menu panel moves as the interactive device controls the virtual object to move in the VR scenario. The user releases the grasp button on the interactive device, to remain the menu panel at a new position in the VR scenario,” Shen paragraph 0181).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ivers to allow the user to reposition menu panels and maintain the menu at the new position as taught by Shen. One would have been motivated to make such a combination so that menu panels could be repositioned to not block displayed content (Shen paragraph 0181).
claim 17, it is substantially similar to claim 5 and is therefore rejected using the same rationale as above.

As to claim 21, Ivers as modified by Liu, Kutliroff, Powderly, Denoue and Shen further discloses the method of Claim 1, further comprising: 
detecting an input to move the user interface element from a first position in the virtual reality environment to a second position in the virtual reality environment; and storing, based on the second position in the virtual reality environment, position data in a position database (“When the user wants to adjust the position of the menu panel in the VR scenario, the user presses the grasp button on the interactive device, and controls the virtual object to grasp the menu panel. In this case, the virtual menu panel moves as the interactive device controls the virtual object to move in the VR scenario. The user releases the grasp button on the interactive device, to remain the menu panel at a new position in the VR scenario,” Shen paragraph 0181).

Claims 8-10, 13-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ivers et al. (US 20170186230 A1, hereinafter Ivers) in view of Liu et al. (US 20190155397 A1, hereinafter Liu) in further view of Kutliroff et al. (US 20140123077 A1, hereinafter Kutliroff) in further view of Powderly et al. (US 20180307303 A1, hereinafter Powderly) in further view of Denoue et al. (US 20040119762 A1, hereinafter Denoue) in further view of Shen (US 20190391710 A1) in further view of Markiewicz (US 20160048318 A1).

As to claim 8, Ivers as modified by Liu, Kutliroff, Powderly, Denoue and Shen discloses the method of Claim 1, however neither Ivers nor Liu nor Kutliroff nor Powderly nor Denoue nor Shen appear to explicitly disclose a limitation further comprising highlighting at least one word of the one or more words determined to be at least partially enclosed by the path into a text box.
Markiewicz teaches a limitation further comprising highlighting at least one word of the one or more words determined to be at least partially enclosed by the path into a text box ("For instance, if the 
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ivers to show the result of a user’s selection gesture via a text boundary as taught by Markiewicz. One would have been motivated to make such a combination so that the user could see what objects selection gesture has selected, allowing the user to easily ascertain if an error was made and thus resulting in greater ease of use for the user.

As to claim 9, Ivers as modified by Liu, Kutliroff, Powderly, Denoue, Shen and Markiewicz further discloses the method of Claim 8, further comprising receiving an input from one or more virtual reality input devices ("The camera array 204 may include one or more cameras able to capture visible light, infrared, or the like, and may be used as 2D or 3D cameras (e.g., depth camera). The camera array 204 may be configured to detect a gesture made by the user (wearer)," Ivers paragraph 0023) to resize the text box ("The modification of selected ink strokes may be available to the user if the automatic grouping wasn't exactly what the user wanted to select. The selection modification may be performed using the pen or stylus. In one embodiment, a graphical user interface is generated and displayed on the client devices 210 to modify the digital ink selection. The modification graphical user interface is displayed at the selection boundary and is modifiable by way of user input (e.g., pen, stylus, or touch) that drags the boundary to modify (e.g., reduce or extend) the boundaries of selection," Markiewicz paragraph 0059).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ivers to allow the user to resize the selection area as taught by Markiewicz. One would have been motivated to make such a combination so that the user could easily correct any mistakes he/she made, resulting in greater ease of use for the user.

As to claim 10, Ivers as modified by Liu, Kutliroff, Powderly, Denoue, Shen and Markiewicz further discloses the method of Claim 9, further comprising after receiving the input to resize the text box, receiving inputs from at least one virtual reality input device ("The camera array 204 may include one or more cameras able to capture visible light, infrared, or the like, and may be used as 2D or 3D cameras (e.g., depth camera). 

As to claim 13 it is substantially similar to claim 8 and is therefore rejected using the same rationale as above.

As to claim 14 it is substantially similar to claim 9 and is therefore rejected using the same rationale as above.

As to claim 15 it is substantially similar to claim 10 and is therefore rejected using the same rationale as above.

As to claim 18 it is substantially similar to claim 8 and is therefore rejected using the same rationale as above.

As to claim 19 it is substantially similar to claim 9 and is therefore rejected using the same rationale as above.

claim 20 it is substantially similar to claim 10 and is therefore rejected using the same rationale as above.

Response to Arguments
Applicant's arguments filed 02/12/2021 have been fully considered but they are not persuasive. As to the arguments concerning claims 1, 11 and 16, they have been considered but are moot because the arguments do not apply to the newly cited Shen reference being used in the current rejection..

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20190347865 A1 to Hackett et al. discloses a three-dimensional drawing inside virtual reality environment where a 2D menu panel can be repositioned in a 3D environment so that the 2D menu panel maintains its new position.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SAMWEL whose telephone number is (313)446-6549.  The examiner can normally be reached on Monday through Thursday 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on (571) 270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL SAMWEL/Primary Examiner, Art Unit 2171